                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

OLIVER LAMONT JORDAN,                                                         PLAINTIFF
ADC #657892

V.                            CASE NO. 4:18-CV-879-JM-BD

PULASKI COUNTY DETENTION FACILITY, et al.                                   DEFENDANTS

                                          ORDER

       The Court has received a Recommended Disposition (“Recommendation”) from

Magistrate Judge Beth Deere. Mr. Jordan has not filed objections. After careful review of

the Recommendation, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in all respects.

       Mr. Jordan’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s January 23, 2019 Order and his failure to prosecute this lawsuit.

The Clerk is instructed to close this case.

       IT IS SO ORDERED, this 13th day of March, 2019.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
